SUPPLEMENTAL OPINION ON DENIAL OF REHEARING JUNE 29, 1994 James Tilley, for appellant. David Hendrix, for appellee. Melvin Mayfield, Judge.  The appellant has filed a petition for rehearing of our opinion handed down on April 6, 1994. (Conway Printing Co., Inc. v. Higdon, 45 Ark. App. 185, 873 S.W.2d 172 (1994)). The appellee has filed a response asserting that the petition presents no new issues to the court. The court en banc agrees and denies the petition for rehearing; however, the division that issued the original opinion issues this supplemental opinion for clarification. First, in our original opinion we stated that the administrative law judge held that the statute of limitations began running “either on September 11,1990, the date of the last visit of appellee to Dr. Saer, or on December 18, 1990, which would represent the last date of installment payment.” We note that what the law judge actually said was that the statute began running “from the September 11, 1990, office visit to Dr. Saer or from the last date an installment of indemnity benefits would have been made on December 18, 1990.” And the law judge held that “under either theory of recovery, the January 1992, filing of a claim for additional benefits, is untimely.” The Commission, however, did not agree with the law judge and we agreed with the Commission.  Second, our misstatement, however, has no effect on the outcome of this case. On March 1, 1990, appellant’s carrier sent a check to the appellee in the amount of $6,930.00 which paid 45 weeks of permanent partial disability benefits in a lump sum. If this lump sum had been paid in installments, the last payment would have been December 18, 1990. Thus, the statute of limitations commenced to run on December 18, 1990. Cotton Oil Co. v. Friar, 247 Ark. 98, 444 S.W.2d 556 (1969).  Within one year thereafter, specifically on September 11, 1991, appellee returned to see Dr. Saer. The claim giving rise to this appeal was filed on January 14, 1992, well within one year of September 11, 1991, and the September 1990 visit to Dr. Saer is not important on the issue here. But the appellant argues that September 11, 1991, is not the operative date because appellant controverted “the medical expenses related to this visit.” However, we do not believe the appellant can start the running of the statute of limitations by refusing to pay what it owes. And, as the Commission found in its opinion, appellant did not controvert the claim on the basis that the September 1991 visit was unreasonable and unnecessary, but solely on the basis of the statute of limitations. Nor has appellant argued on appeal that appellee’s treatment was not reasonable and necessary, and under our statute, an employer shall promptly provide such medical service as may be reasonably necessary for the treatment of the injury received by the employee. Ark. Code Ann. § ll-9-508(a) (1987).  In its petition for rehearing the appellant has argued that our decision will allow a claimant to extend the statute of limitations to infinity simply by visiting his physician and filing his claim within a year of each visit. We note, however, that such visits could extend the statute of limitations only if the visits were reasonable and necessary for the treatment of the claimant’s injury.  Appellant also argues that the September 1991 visit cannot be considered “payment of compensation” because the appellant did not knowingly furnish the medical services rendered on September 11, 1991. However, the Commission found that appellant did not allege lack of knowledge of the visit. Because there is no evidence in the record for us to review on this issue we cannot say the Commission was wrong in its finding. Thus, the Commission’s decision is affirmed. Jennings, C.J., and Cooper, J., agree, Pittman, Robbins, and Rogers, JJ., would grant rehearing.